DUCKER, JUDGE:
Claimant, Shen K. Wang, an orthopedic surgeon of Fairmont, West Virginia, seeks compensation in the total sum of $15,300.00 for professional services rendered to State patients at the Fairmont Emergency Hospital between March 3, 1969 and March 10, 1970.
The evidence shows that the claimant was requested by Dr. Jack C. Morgan, Superintendent of the hospital to render professional orthopedic services to the State patients in the hospital according to their needs and that it was agreed by Morgan and Lawrence Shingleton, the Administrator of the hospital, that the claimant would be paid for his services on the basis of each case.
The evidence that the claimant performed all the services for which he claims compensation is not in any respect disputed or contradicted. The claim was fully supported by the testimony of Dr. Jack Morgan as well as by the detailed transcript of the record of the rendering of services. That the charges made for the services were fair and reasonable are fully supported by the evidence. The *47only difficulty in the employment was the lack of proper procedure in the payment of the bills rendered from time to time by the claimant to the Department, with no fault appearing on the part of the claimant in that respect, as he was assured by Dr. Morgan and by Mr. Shingleton that he would be paid. Nor was there ever evidence of lack of budgetary appropriation for the employment.
As the State accepted the services of claimant and received the benefit of the same, we find the situation similar to that involved and decided by this Court in the case of Harold E. Bondy, M.D., v. Department of Public Institutions, 9 Ct. Cl. 123, and likewise we are of the opinion to and do award the claimant the sum of $15,300.00.
Award of $15,300.00.